Exhibit 10.1
 
FIRST AMENDMENT TO SHIPPING AND CONSULTING AGREEMENT
 
Dated September 19, 2013
 
Between WDH, LLC and Wound Management Technologies, Inc.
 
This First Amendment (‘‘First Amendment”), dated the 22nd day of May, 2015
between WDH, LLC (“WDH”), a Florida limited liability company with its principal
place of business at 500 Eagles Landing Drive, County of Polk, City of Lakeland,
State of Florida and Wound Management Technologies, Inc. (“Company”), a Texas
corporation with its principal place of business at 16633 Dallas Parkway, Suite
250, County of Dallas, City of Addison, State of Texas, hereby amends the
Shipping and Consulting Agreement (“Agreement”) between WDH and Company dated
September 19, 2013, for the following purposes:
 
1.  
SECTION THREE - ONLINE RETAIL SALES, Resale: WDH currently has a designated
employee to answer phones and process retail orders from consumers, hospitals,
physicians, etc. for Company.  Effective on or before June 15, 2015, Company
will no longer require this service by WDH and will handle these calls and
processing internally.  This decision by Company does not affect the provisions
of Section Three - Online Retail Sales, which will remain intact for the
purposes of processing retail orders of Wound Care Products through WDH’s online
pharmacy, PlanetRx.

 
2.  
SECTION FOUR - PAYMENT AND INVOICING, Statement of Account: Effective as of
January 1, 2015, the third sentence of this section shall read: “Within 45 days
of the end of each fiscal quarter during the term of the Agreement, the Company
shall make a payment (“Administration Fee”) to WDH in an amount equal to 5% of
an amount equal to the difference of (i) the Company’s gross revenues for sales
of Product shipped by WDH during such fiscal quarter as determined in accordance
with the Company’s audited financial statements for such quarter, minus (ii) any
such revenues attributable to sales made by WDH pursuant to Section Three
hereof.”  In the event WDH’s Administration Fees reach $400,000 USD, going
forward, the Administration Fee will then be reduced to and remain at 3%.

 
3.  
SECTION FIVE - TERM, Renewals: Per the Agreement, either party may terminate
this Agreement effective September 19th of each year provided that such party
gives written notice to the other party of such termination prior to June 15th
of that year.  Termination of Agreement includes all counterparts.  See SECTION
TEN - GENERAL PROVISIONS, Notices, for further information and SECTION ELEVEN -
EXECUTION, Addresses for Notices.

 
Except as specifically amended hereby, all other provisions, terms and
conditions of said referenced Agreement remain in full force and effect.
 
Counterpart.  This First Amendment may be executed in one or more counterparts,
all of which shall be considered one and the same Agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that each party need not
sign the same counterpart.
 
Third Party Rights.  This First Amendment is entered into by and between WDH and
Company for their benefit.  There is no intent by either party to create or
establish a third-part beneficiary status or rights to any party.
 
Remedies Cumulative.  No remedy conferred under this Amendment is exclusive of
any other available remedy, but each and every such remedy is cumulative and is
in addition to every other remedy given by this Amendment or now or hereafter
existing at law, in equity or by statute.
 
IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Agreement with full authority on behalf of each entity.
 

WDH, LLC   Wound Management Technologies, Inc.               Signature:
/s/ Doug Taylor
  Signature:
/s/ Robert Lutz
  Print Name:
Doug Taylor
  Print Name:
Robert H. Lutz, Jr.
  Title:
EVP, Sales and Market Development
  Title:
CEO
  Date: 5/28/15   Date: 6/1/15  

 
 
 


 